THE industrial commission denied compensation to Mary A. Newkirk for the death of her husband, the district court affirmed the order and she brings the case here. The judgment was right.
The accident was taking cold by exposure while fighting a fire on the employer's premises. Pneumonia appeared seven or eight days later, of which the victim died in six days.
The commission found that there was no connection between the cold and the pneumonia. There was evidence of competent physicians, among whom was the attending physician, to that effect; we, therefore, as well as the district court, must take the finding as true. Bohmannv. Industrial Commission, 76 Colo. 588,233 P. 621; Passini v. Industrial Commission, 64 Colo. 349,171 P. 369.
It is urged that the cold made the employe more susceptible to the pneumonia germ, but that is not a sufficient connection with the accident to justify compensation(Prouse v. Industrial Commission, 69 Colo. 382,194 P. 625), because the accident must be the proximate cause of the death or of the disease which causes the death. (Id.) The denial was therefore right.
The commission also found that the cold was not an accident. If the employe had died of the cold we should have had here a serious question, but on this record it is not before us.
It is claimed that the findings of the commission are insufficient. They might well be more detailed, but on the controlling facts they are definite and clear.
Judgment affirmed.
MR. CHIEF JUSTICE ALLEN and Mr. JUSTICE WHITFORD concur. *Page 300